NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-30036

                Plaintiff-Appellee,             D.C. No. 2:17-cr-00134-JLR

 v.

STEVEN MARC RIGTRUP,                            MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Western District of Washington
                    James L. Robart, District Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Steven Marc Rigtrup appeals from the district court’s judgment and

challenges the 18-year sentence imposed following his guilty-plea conviction for

enticement of a minor, in violation of 18 U.S.C. § 2422(b), and production,

possession, and distribution of depictions of minors engaged in sexually explicit



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conduct, in violation of 18 U.S.C. §§ 2251(a), (e) and 2252(a)(2), (a)(4)(B), (b)(1),

(b)(2). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Rigtrup first contends that the district court procedurally erred by failing to

give meaningful consideration to each of the 18 U.S.C. § 3553(a) sentencing

factors, instead relying solely on the seriousness of the offense and the need to

promote respect for the law. He also argues that the district court erred by failing

to address his mitigating arguments. We review for plain error, see United States

v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that

there is none. The record reflects that the district court explicitly acknowledged

and considered each of the sentencing factors, as well as Rigtrup’s mitigating

arguments, but was not persuaded that they warranted a lower sentence.

      Rigtrup also argues that his sentence is substantively unreasonable in light of

the statutory objectives of sentencing, and his mitigating circumstances and need

for treatment. The district court did not abuse its discretion. See Gall v. United

States, 552 U.S. 38, 51 (2007). The 18-year sentence is substantively reasonable in

light of the section 3553(a) sentencing factors and the totality of the circumstances,

including the seriousness of the offense, the impact on the victims, the risk of

recidivism, and the need to protect the public. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                    18-30036